UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued June 14, 2006
                               Decided June 27, 2006

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-1453
                                            Appeal from the United States
WILLIE LASLEY,                              District Court for the
         Plaintiff-Appellant,               Southern District of Illinois.

      v.                                    No. 03 C 313

GEORGE C. WELBORN, et al.,                  James L. Foreman,
        Defendants-Appellees.               Judge.


                                     ORDER

       Willie Lasley, a former Illinois inmate, filed a pro se complaint under
42 U.S.C. § 1983 claiming that officials at Tamms Correctional Center denied him
access to the courts and adequate medical care, interfered with his mail, and
confiscated his belongings in retaliation for filing grievances. After eighteen
months the district court finally screened his complaint, see 28 U.S.C. § 1915A, held
that it is frivolous and fails to state a claim on which relief can be granted, and
dismissed it with prejudice. More than ten days after entry of judgment, Lasley
filed a “motion for reconsideration,” arguing that his complaint is sufficient to give
the defendants notice of his claims. Given the timing of the motion, the court
correctly characterized it as one under Federal Rule of Civil Procedure 60(b).
Easley v. Kirmsee, 382 F.3d 693, 696 n.2 (7th Cir. 2004); Talano v. Nw. Med.
Faculty Found., 273 F.3d 757, 762 (7th Cir. 2001). And, since the motion did not
No. 05-1453                                                                    Page 2

raise any of the limited grounds for which Rule 60(b) provides relief, the court
denied it. Lasley’s present appeal is limited to a review of that denial.

        Through newly retained counsel, Lasley now argues that he was entitled to
relief under Rule 60(b)(4) because, in his view, the order dismissing his complaint is
“void.” Section 1915A does not authorize the dismissal, he argues, because that
screening provision requires a court to evaluate a complaint “as soon as practicable
after docketing,” see 28 U.S.C. § 1915A(a), and here the court waited eighteen
months to do so. As the complaint was never served on the prison officials, they did
not participate in this appeal.

        Counsel conceded during oral argument that Lasley’s Rule 60(b) motion
challenged only the merits of the dismissal and did not raise his present contention
that the dismissal is void. Nevertheless, counsel asserted, a voidness argument can
be raised at any time, in any court. Lasley has pointed to no authority, and we have
found none, for this position. On the contrary, because his Rule 60(b) motion did
not argue that the dismissal was void, he is precluded from now basing error on
that contention. See Swaim v. Moltan Co., 73 F.3d 711, 717 (7th Cir. 1996) (stating
that denial of Rule 60(b) motion is reviewed only on grounds raised in motion); In
Re Worldwide Web Sys., Inc. v. Feltman, 328 F.3d 1291, 1301 (11th Cir. 2003)
(explaining that appellant waived argument under Rule 60(b)(4) that judgment was
void for lack of service by omitting that argument from his Rule 60(b) motion).
Even had Lasley preserved the argument, however, we would reject it. Because
Lasley was proceeding in forma pauperis, the court was required to “dismiss the
case at any time” upon determining that his complaint was frivolous or failed to
state a claim. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); DeWalt v. Carter, 224 F.3d 607,
611 (7th Cir. 2000). Thus, while § 1915A includes no explicit time limit (and we
have found no case suggesting that there is one), it does not matter because
§ 1915(e)(2) authorized the action taken by the district court. See Gladney v.
Pendleton Corr. Facility, 302 F.3d 773, 775 (7th Cir. 2002) (stating that dismissal
for frivolousness under § 1915(e)(2)(B)(i) precludes future litigation of same claim).

                                                                         AFFIRMED.